Citation Nr: 9901012	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death. 

2.  Entitlement to Dependents Educational benefits under 
Chapter 35, Title 38, United States Code (hereinafter Chapter 
35).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  The veteran died in May 1993.  The appellant seeks 
benefits as the veterans surviving spouse.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that bacteremia she attributes to a 
foot ulcer played a significant role in hastening the 
veterans death.  She, in turn, attributes the foot ulcer to 
an injury sustained in service.  




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence weighs against a claim for service connection of the 
cause of the veterans death and for entitlement to Chapter 
35 benefits.  


FINDINGS OF FACT

1.  The veteran died in May 1993.  

2.  The veterans death was not the result of a disability 
that had its onset in service or that otherwise was the 
result of an injury or disease in service.


CONCLUSIONS OF LAW

1.  The cause of the veterans death was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The appellant is not entitled to Dependents Educational 
Assistance under Chapter 35.  38 U.S.C.A. §§  3501, 3510, 
5107 (West 1991); 38 C.F.R. §§ 21.3020(a), 21.3021(a)(2) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the claim for 
service connection of the veterans death is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented a claim which is not 
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to her claim.  The 
Board is also satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
diseases, such as arteriosclerotic or heart disease and 
ulcers, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The death certificate in this case reflects that the veteran 
died in May 1993 as the result of a perforated viscus and 
hypovolemic shock, with other significant conditions 
identified as cachexia, Alzheimers, and an old myocardial 
infarct.  A May 1993 hospital report reflects that a 
perforated viscus was probably related to gastritis and 
peptic ulcer and possibly related to nonsteroidal and 
antiinflammatory agents.  Service medical records reflect 
treatment for multiple injuries to the right lower extremity, 
and at the time of the veterans death, service connection 
was in effect for shell fragment wounds of the right thigh, 
leg and foot.  

Service medical records, however, contain no reference to 
heart disease, gastritis, or a neurological disorder, and 
there is no evidence of arteriosclerotic disease or ulcer 
during the year following the veterans separation from 
service.  There is also no medical evidence linking to 
service the diseases identified in the certificate of death 
or in the May 1993 hospital report.  Although service medical 
records contain a reference to thrombophlebitis of the 
posterior veins of the right leg, this was described as acute 
and characterized at the time as cured.

The appellant contends, however, that the injuries to the 
right leg sustained by the veteran resulted in peripheral 
artery disease that produced an ulcer in the right heel.  The 
appellant contends that this, in turn, led to bacteremia that 
hastened the veterans death.  

In support of her allegations, the appellant points to 
treatment records and the opinions of three physicians.  
Those physicians appear to suggest that a foot ulcer may have 
contributed to the veterans death.  For instance, one 
physician Dr. Robert Holley, M.D., indicated in a May 1993 
letter that peripheral arterial disease of the right lower 
extremity culminated in a full thickness ulcer that may 
have contributed through a possible bacteremia to the 
veterans demise.  Another medical health provider, Dr. Jack 
Levine, D.O, in a September 1993 letter used slightly less 
equivocal terms in stating that the veteran had severe 
arteriosclerotic vascular disease which contributed to his 
death.  Dr. Levine conceded in that letter, however, that he 
was not present at the time of the veterans demise.  In 
January 1994, Dr. Holley also utilized slightly less 
equivocal terms in describing what he believed to be the 
relationship between the foot ulcer and the veterans death, 
stating that he believed the foot ulcer contributed 
significantly to the veterans ultimate demise because the 
foot ulcer probably resulted in some bacteremia.  A 
December 1997 letter from Dr. Arnold J. Sattler, M.D., 
indicates that the possibility of septic shock with 
microorganisms invading from the foot ulcer is to be 
considered.  

The Board observes, however, that the neither the death 
certificate nor the May 1993 hospital report identifies the 
presence of bacteremia resulting from a right foot ulcer as a 
significant factor in bringing about the veterans death.  
Moreover, both Dr. Sattlers December 1997 opinion and Dr. 
Holleys May 1993 opinion are phrased in largely equivocal 
terms with respect to the existence of an etiological 
relationship between a right foot ulcer and the veterans 
death.  Dr. Levines letter leaves unexplained the medical 
evidence upon which he relies for his conclusion and Dr. 
Holleys January 1994 letter does not offer an explanation 
for the apparently less equivocal tone which it appears to 
reflect when compared to the earlier May 1993 letter.  

In addition, the evidence linking a right foot ulcer to 
service is weak.  Nowhere do either Dr. Holley or Dr. Levine 
in their letters express an opinion expressly linking a foot 
ulcer or peripheral vascular disease to the veterans service 
connected injury.  Treatment records note the presence of 
bipedal edema in 1992, with a diagnosis in September 1992 of 
post-traumatic edema of the legs.  Bipedal edema, as well as 
an ulcer of the right foot, were also noted in February, 
March and April 1993.  Treatment records, however, do not 
reflect the nature of the trauma to which edema is attributed 
in September 1992, nor do they reflect an opinion linking an 
ulcer of the right foot to a shrapnel injury in service.  The 
only opinion expressly linking the chronic foot ulcers to 
service, thus, does not appear until Dr. Sattlers December 
1997 letter in which he states that it is known that the 
veterans chronic foot ulcers were a consequence of his 
service injuries.  Dr. Sattler, moreover, provides no 
explanation for this conclusion.  

Weighing against the appellants theory of service connection 
for the cause of the veterans death is a June 1997 report 
which reflects a conclusion that there is no evidence that 
the right foot ulcer was a result of residuals of the 
veterans service connected shrapnel wounds or that the foot 
ulcer hastened the veterans death.  In addition, a November 
1998 response to a VHA request by the Board reflects a 
conclusion that there is no indication that the veterans 
shrapnel wounds or his heel ulcers in anyway contributed to 
the veterans death.  In support of the latter opinion, its 
author pointed out that there was no evidence of autopsy to 
determine the exact etiology of the veterans demise, there 
was no evidence of blood cultures to rule out bacteremia, and 
there were no records documenting serial evaluations of the 
heel ulcers.  The author of that letter also emphasized that 
the veterans heel ulcers were bilateral, although the 
veterans shrapnel injuries were to the right leg only.  The 
author of the November 1996 letter had the benefit of a 
review of the entire claims file.  

In light of the lack of any reference in the death 
certificate or the May 1993 hospital report to an infection 
associated with heel ulcers, the equivocal character of much 
of the evidence linking the veterans death to a bacteremia 
attributed to a right heel ulcer, the paucity of evidence 
linking ulceration of the veterans right heel or both heels 
to an injury in service, and the rationale provided by the 
author of the November 1996 letter for the opinion stated 
therein, the Board finds more probative of the issue at hand 
that evidence which indicates that the veterans death is 
unrelated either to ulcers of the heels or, more 
significantly, to an event in service, particularly the 
wounds to the right leg.  Therefore, the appellants claim 
for service connection of the cause of the veterans death 
must be denied.  

In addition to service connection for the cause of the 
veterans death, the appellant seeks entitlement to 
Dependents Educational Assistance benefits under Chapter 35.  
However, a requirement for eligibility in the case of a 
spouse, such as the appellant, surviving a veteran who died 
on active duty is that the veterans death have resulted from 
a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 
38 C.F.R. § 21.3020(a), 21.3021(a)(2).  Inasmuch as the Board 
has determined that the veterans death did not result from a 
service-connected disability, the appellant is not entitled 
to Chapter 35 benefits.


ORDER

A claim for service connection for the cause of the veterans 
death is denied.  

A claim for Chapter 35 benefits is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
